ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-069 and DRB 15-321, concluding on the *392records certified to the Board pursuant to Rule l:20-4(f) (default by respondent) that FRANK A. VITERITTO of IRVINGTON, who was admitted to the bar of this State in 1975, and who has been temporarily suspended from practice since May 23, 2012, should be suspended from the practice of law for a period of one year for unethical conduct charged in three formal complaints for his multiple violations of RPC 1.5(b)(failure to set forth in writing the basis or rate of a fee), RPC 3.3(a)(l)(false statement of fact to a tribunal), RPC 5.5(a)(practicing law while suspended), Rule 1:20— 20(b)(1), (3), (4) and (6) (rules governing suspended attorneys), RPC 8.1(b)(failure to cooperate with disciplinary authorities) and Rule l:20-3(g)(3), RPC 8.4(a) (violating or attempting to violate the RPCs), RPC 8.4(b)(committing a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And respondent having failed to appear on the Order to Show Cause issued in this matter, and the Court having held in In re Kivler, 193 N.J. 332, 939 A.2d 216 (2008) that a respondent’s unexcused failure to comply with an Order to Show Cause may be a basis for enhanced discipline;
And the Court having determined from its review of the matter that a two-year suspension from practice is the appropriate quantum of discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that FRANK A. VITERITO is suspended from the practice of law for a period of two years, effective immediately, and until the further Order of the Court; and it is further
ORDERED that FRANK A. VITERITTO remain suspended from the practice of law pursuant to the Order of the Court filed April 24, 2012 (D-103-11; 070549) and pending his compliance with the fee arbitration determination entered in District Docket No. VB-2010-0022F and his payment of the sanction in the *393amount of $500 to the Disciplinary Oversight Committee, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20—20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.